          Case 1:19-mj-10645-UA Document 24 Filed 10/05/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  UNITED STATES OF AMERICA,
                                                                       Order of Continuance
           v.
                                                                               19 Mag. 10645
  STUART FINKELSTEIN,

                         Defendant.



       Upon the application of the United States of America and the affirmation of Rushmi

Bhaskaran, Assistant United States Attorney for the Southern District of New York, it is found

that the defendant was charged with violations of Title 18, United States Code, Sections 1341,

1028A, 1512, and 1623 (mail fraud, aggravated identity theft, obstruction of justice, and false

declarations before a court) in a complaint dated November 12, 2019, and was arrested in the

Southern District of Florida on November 19, 2019;

       It is further found that the defendant was presented before Magistrate Judge Patrick M.

Hunt on November 19, 2019, and was ordered released on a personal recognizance bond, in

addition to other bail conditions;

       It is further found that the defendant was presented before Magistrate Judge Barbara Moses

on December 3, 2019, and was ordered release on a $150,000 personal recognizance bond, in

addition to other bail conditions;

       It is further found that, on January 2, 2020, Magistrate Judge Stewart Aaron granted an

order for a continuance pursuant to 18 U.S.C. ' 3161(h)(7)(A) until February 3, 2020;

       It is further found that, on February 4, 2020, Magistrate Judge Sarah Netburn granted an

order for a continuance pursuant to 18 U.S.C. ' 3161(h)(7)(A) until March 4, 2020;
          Case 1:19-mj-10645-UA Document 24 Filed 10/05/20 Page 2 of 7




       It is further found that, on March 4, 2020, Magistrate Judge Kevin Nathaniel Fox granted

an order for a continuance pursuant to 18 U.S.C. ' 3161(h)(7)(A) until April 3, 2020;

       It is further found that, on April 3, 2020, Magistrate Judge Stewart Aaron granted an order

for a continuance pursuant to 18 U.S.C. ' 3161(h)(7)(A) until May 4, 2020;

       It is further found that, on May 4, 2020, Magistrate Judge Barbara Moses granted an order

for a continuance pursuant to 18 U.S.C. ' 3161(h)(7)(A) until June 3, 2020;

       It is further found that, on June 3, 2020, Magistrate Judge Stewart Aaron granted an order

for a continuance pursuant to 18 U.S.C. ' 3161(h)(7)(A) until July 6, 2020;

       It is further found that, on July 6, 2020, Magistrate Judge Sarah Netburn granted an order

for a continuance pursuant to 18 U.S.C. ' 3161(h)(7)(A) until August 5, 2020;

       It is further found that, on August 5, 2020, Magistrate Judge Kevin Nathanial Fox granted

an order for a continuance pursuant to 18 U.S.C. ' 3161(h)(7)(A) until September 4, 2020;

       It is further found that, on September 4, 2020, Magistrate Judge James L. Cott granted an

order for a continuance pursuant to 18 U.S.C. ' 3161(h)(7)(A) until October 5, 2020;

       It is further found that Brian Griffin, Esq., counsel for defendant, and Assistant United

States Attorney Rushmi Bhaskaran have been engaged in, and are continuing, discussions

concerning a possible disposition of this case;

       It is further found that the Government has requested a continuance of 30 days to engage

in further discussions with counsel about the disposition of this case and that the defendant, through

counsel, has consented that such a continuance may be granted for that purpose and has specifically

waived his right to be charged in an indictment or information for an additional 30 days; and
          Case 1:19-mj-10645-UA Document 24 Filed 10/05/20 Page 3 of 7




       It is further found that the granting of such a continuance best serves the ends of justice

and outweighs the best interests of the public and the defendant in a speedy trial; and therefore it

is

       ORDERED that the request for a continuance pursuant to 18 U.S.C. '3161(h)(7)(A) is

hereby granted until November 4, 2020, and that a copy of this Order and the affirmation of

Assistant United States Attorney Rushmi Bhaskaran be served by mail on this date on counsel for

the defendant by the United States Attorney=s Office.

Dated: New York, New York
           October 5 2020
     ______________,



                                              ____________________________________
                                              THE HONORABLE BARBARA MOSES
                                              UNITED STATES MAGISTRATE JUDGE
                                              SOUTHERN DISTRICT OF NEW YORK
          Case 1:19-mj-10645-UA Document 24 Filed 10/05/20 Page 4 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  UNITED STATES OF AMERICA,
                                                Affirmation in Support of
           v.                                   Application for Order of Continuance

  STUART FINKELSTEIN,                           19 Mag. 10645

                        Defendant.




State of New York                           )
County of New York                          ) ss.
Southern District of New York               )

       Rushmi Bhaskaran, pursuant to Title 28, United States Code, Section 1746, hereby declares

under penalty of perjury:

       1. I am an Assistant United States Attorney in the Office of Audrey Strauss, Acting United

States Attorney for the Southern District of New York. I submit this affirmation in support of an

application for an order of continuance of the time within which an indictment or information

would otherwise have to be filed, pursuant to 18 U.S.C. '3161(h)(7)(A).

       2. The defendant was charged in a complaint dated November 12, 2019 with violations of

Title 18, United States Code, Sections 1341, 1028A, 1512(c), and 1623 (mail fraud, aggravated

identity theft, obstruction of justice, and false declarations before a court). The defendant was

arrested in the Southern District of Florida on November 19, 2019, presented that day before

Magistrate Judge Patrick M. Hunt of the United States District Court for the Southern District of

Florida, and released on a $150,000 personal recognizance bond, among other bail conditions.

On December 3, 2019, the defendant was presented before Magistrate Judge Barbara Moses. The
          Case 1:19-mj-10645-UA Document 24 Filed 10/05/20 Page 5 of 7




defendant was represented by Brian Griffin, Esq. at this proceeding and ordered released on

$150,000 personal recognizance bond, in addition to other bail conditions.

       3. At the presentment on December 3, 2019, defense counsel consented to a waiver of his

client’s right, pursuant to Rule 5.1 of the Federal Rules of Criminal Procedure, to a preliminary

hearing within 21 days of the initial appearance. Accordingly, under the Speedy Trial Act the

Government initially had until January 2, 2020 within which to file an indictment or information.

On January 2, 2020, Magistrate Judge Stewart D. Aaron entered an Order of Continuance, pursuant

to 18 U.S.C. § 3161(h)(7)(A), extending the time within which an indictment or information would

otherwise have had to be filed in this case until February 3, 2020.          On February 4, 2020,

Magistrate Judge Sarah Netburn entered an Order of Continuance, pursuant to 18 U.S.C.

§ 3161(h)(7)(A), extending the time within which an indictment or information would otherwise

have had to be filed in this case until March 4, 2020. On March 4, 2020, Magistrate Judge Kevin

Nathaniel Fox entered an Order of Continuance, pursuant to 18 U.S.C. § 3161(h)(7)(A), extending

the time within which an indictment or information would otherwise have had to be filed in this

case until April 3, 2020. On April 3, 2020, Magistrate Judge Stewart Aaron entered an Order of

Continuance, pursuant to 18 U.S.C. § 3161(h)(7)(A), extending the time within which an

indictment or information would otherwise have had to be filed in this case until May 4, 2020.

On May 4, 2020, Magistrate Judge Barbara Moses entered an Order of Continuance, pursuant to

18 U.S.C. § 3161(h)(7)(A), extending the time within which an indictment or information would

otherwise have had to be filed in this case until June 3, 2020. On June 3, 2020, Magistrate Judge

Stewart Aaron entered an Order of Continuance, pursuant to 18 U.S.C. § 3161(h)(7)(A), extending

the time within which an indictment or information would otherwise have had to be filed in this

case until July 6, 2020. On July 6, 2020, Magistrate Judge Sarah Netburn entered an Order of
          Case 1:19-mj-10645-UA Document 24 Filed 10/05/20 Page 6 of 7




Continuance, pursuant to 18 U.S.C. § 3161(h)(7)(A), extending the time within which an

indictment or information would otherwise have had to be filed in this case until August 5, 2020.

On August 5, 2020, Magistrate Judge Kevin Nathanial Fox entered an Order of Continuance,

pursuant to 18 U.S.C. § 3161(h)(7)(A), extending the time within which an indictment or

information would otherwise have had to be filed in this case until September 4, 2020. On

September 4, 2020, Magistrate Judge James L. Cott entered an Order of Continuance, pursuant to

18 U.S.C. § 3161(h)(7)(A), extending the time within which an indictment or information would

otherwise have had to be filed in this case until October 5, 2020.

       4. Defense counsel and I have had discussions regarding a possible disposition of this case.

The negotiations have not been completed and we plan to continue our discussions, but do not

anticipate a resolution before the deadline under the Speedy Trial Act expires on October 5, 2020.

       5. Therefore, the Government is requesting a 30-day continuance, until November 4, 2020,

to continue the foregoing discussions and reach a disposition of this matter. On September 24,

2020, I personally spoke to defense counsel who specifically consented to this request.

       6. This application has been authorized by Assistant United States Attorney Andrew

Dember, Deputy Chief of the Criminal Division.




                                                 3
          Case 1:19-mj-10645-UA Document 24 Filed 10/05/20 Page 7 of 7




       7. For the reasons stated above, the ends of justice served by the granting of the requested

continuance outweigh the best interests of the public and defendant in a speedy trial.

Dated: New York, New York
       October 2, 2020



                                             __________________________
                                             Rushmi Bhaskaran
                                             Assistant United States Attorney
                                             212-637-2439




                                                 4
